DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 2017/0133951) in view of Lin (CN 205003340).
Regarding claims 1-7, 12-13, 16-17 and 20, Liu teaches a multi-axis MEMS assembly comprising:
a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three axis movement, the micro-electrical-mechanical system (MEMS) actuator including:
	an in-plane MEMS actuator (150);
	an out-of-plane MEMS actuator (160);
	
	

	wherein the optoelectronic device is coupled to one or more of: the in-plane MEMS actuator; and the out-of-plane MEMS actuator (para. 40) [claim 2];
	wherein the in-plane MEMS actuator is an image stabilization actuator (para. 63) [claim 3];
	wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (para. 63) [claim 4];
	wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (para. 44, the cantilever 1552 is configured to move in one translation and rotation degree of freedom) [claims 5, 20];
 	wherein the out-of-plane MEMS actuator is an autofocus actuator (the out-of-plane actuator 160 is a Z-axis actuator, corresponds to an autofocusing (AF) direction) [claim 6];
	wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (para. 61) [claim 7].
	Liu does not specifically teach the in-plane MEMS actuator include an electromagnetic actuator portion; wherein the electromagnetic actuator portion includes at least one magnetic assembly.
Lin teaches a multi-axis MEMS assembly comprises an in-plane MEMS actuator (Fig. 1, OIS mechanism 12) includes an electromagnetic actuator portion; wherein the electromagnetic actuator portion includes at least one magnetic assembly [claims 8, 13].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to replace the in-plane MEMS actuator with a known electromagnetic actuator, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results are reasonably predictable. MPEP 2143. 
	Regarding claims 9-11, 14-15 and 18-19, Liu, as modified by Lin, teaches the invention as claimed in claim 8 above. Lin further teaches the at least one magnetic assembly includes a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852